DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/519,170 filed 07/23/2019

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distribution system, manifold, support member, second platform and frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what Applicant refers as a support member. There is no placement of the member or the hook attachment. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-3, 5, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheeshley (US 2014/0097182).

1: Sheesley discloses a liquid product storage and delivery system comprising:

a storage tank 24; and

a liquid bladder 12 supported inside of the storage tank (fig. 2).

2: Sheeshley discloses the liquid product storage and delivery system of claim 1, further comprising a platform 20 disposed within the storage tank at least partially supporting said liquid bladder 12 [0027].

3: Sheeshley discloses the liquid product storage and delivery system of claim 2, wherein the platform is disposed above a bottom surface of the storage tank (fig. 2).

5: Sheeshley discloses the liquid product storage and delivery system of claim 2, further comprising an opening 30 in said platform and an outlet in fluid communication with an internal volume of said liquid bladder, said outlet extending through said platform ([0030]; fig. 3).

13: Sheeshley discloses the liquid product storage and delivery system of claim 11, further comprising at least one platform 20 disposed within the storage tank capable of at least partially supporting said plurality of liquid bladders 12, a plurality of openings 18 in said at least one platform, and a plurality of outlets each in fluid communication with an internal volume of an associated one of the plurality of liquid bladders, said plurality of outlets extending through said at least one platform (fig. 2).

15: Sheeshley discloses the liquid product storage and delivery system of claim 1, wherein the liquid bladder is flexible [0025].

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US 2009/0090724).

1: Childress discloses a liquid product storage and delivery system comprising:

a storage tank 10; and

a liquid bladder 12 supported inside of the storage tank ([0023]; fig. 1).

2: Childress discloses the liquid product storage and delivery system of claim 1, further comprising a platform 25 disposed within the storage tank at least partially supporting said liquid bladder 12 [0026].

3: Childress discloses the liquid product storage and delivery system of claim 2, wherein the platform is disposed above a bottom surface of the storage tank (fig. 3).

4: Childress discloses the liquid product storage and delivery system of claim 2, wherein the platform is welded inside of the storage tank [0026].


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 8,302,603).

16: Weber discloses a liquid product storage and delivery system comprising: a storage tank 14; and
a rigid insert tank 62 inserted inside of the storage tank (col. 7, ll. 44-62).

17: Weber disclose the liquid product storage and delivery system of claim 16, further comprising an outlet 72, wherein the insert tank comprises a lower floor, the lower floor comprising an opening, the outlet in fluid communication with an internal volume of said rigid insert tank, said outlet extending through said lower floor (fig. 9). 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheeshley (US 2014/0097182) in view of Janzen (US 2015/0027793).

6-8: Sheesley discloses the claimed invention according to claim 1 but fails to disclose pump. Janzen teaches the liquid product storage and delivery system of claim 5, further comprising a manifold, and a pump 28 and/or distribution system 26, wherein the manifold connects said outlet to the pump and/or to the distribution system abstract; [0010]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the exterior area of Sheesly to include the distribution system of Janzen in order to assist in delivering the contents of the tank to an exterior source ([Janzen, 0010]). 

Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagemann (US 2006/0078412) in view of Galvin (US 2016/0130078).

11, 12: Hagemann discloses the claimed invention as applied to claim 1 but fails to disclose multiple bladders in a tank. Galvin teaches the liquid product storage and delivery system of claim 1, wherein a plurality of liquid bladders 201B, 401 are supported inside of the storage tank (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Sheesly to include the multiple bladders of Hagemann in order to avoid possible destruction of the bladder during transport [0023]. 

14: Hagemann discloses the liquid product storage and delivery system of claim 11, further comprising at least one dividing wall 56 which separates the plurality of liquid bladders 72/62 (fig. 6).



Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 8,302,603) in view of Galvin (US 2016/0130078).


20: Weber disclose a rigid tank insert of the claimed invention as applied to claim 16 but fails to disclose a frame. Galvin teaches the liquid product storage and delivery system of claim 16, further comprising a frame 502 disposed inside of the storage tank, the frame supporting the insert tank ([0024]; fig. 5A). ). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank walls of Weber to include the framed tank of Galvin in order to secure the bladder to the interior container wall (Galvin, [0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735